Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 04/22/2021.
	Claims 1, 11-32 are pending.
	Claims 2-10 are canceled.
	Claims 11-32 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 11-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 11,017,885 B2 (“Pat. ‘885”).
Claim #
Present Application
Pat. ‘885
Claim #
1
A method at for processing test results of a medical device, the method comprising: 


creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization; 




loading the reporting policies file onto a plurality of medical devices over a distributed network; 






storing information from the reporting policies file to a memory of the medical device; 


obtaining, by the medical device, medical test results; 


creating, in the medical device, a reporting file comprising the medical test results,


embedding at least part of the stored information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, wherein:Page 2 of 16Appl. No. NEWAttorney Docket No.: 085430-1243634 

Amdt. dated April 21, 2021Preliminary Amendmentthe medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level; 






sending from the medical device to a data center over the distributed network, the reporting file including the medical test results and the plurality of authorization levels of the viewing entities embedded within the reporting file; 




requesting access to the test results by a requesting entity; and 


using an authorization level in the reporting file corresponding to the requesting entity to do data filtering based on an authorization type to provide access to only authorized data.
A method for processing test results of a molecular diagnostic medical device, the method comprising: 

creating an XML reporting policies file with a plurality of authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the molecular diagnostic medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization with authorization to view epidemiological data; 

loading the XML reporting policies file onto a plurality of molecular diagnostic medical devices over a distributed network, the plurality of molecular diagnostic medical devices being identified in the XML reporting policies file; 

storing information from the XML reporting policies file to a memory of the molecular diagnostic medical device; 

obtaining, by the molecular diagnostic medical device, medical test results; 

creating, in the molecular diagnostic medical device, a reporting file comprising the medical test results; 

embedding information regarding the authorization level of reports for each viewing entity from the XML reporting policies file into the reporting file, wherein: 


the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level, and the reporting file identifies the viewing entities and the plurality of authorization levels of the viewing entities; 

sending, from the molecular diagnostic medical device to a data center over the distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the plurality of authorization levels of the viewing entities embedded within the reporting file; 

requesting access to the test results by a requesting entity; and 

using an authorization level in the reporting file corresponding to the requesting entity accessing to do real-time data filtering based on an authorization type to provide access to only authorized data.
1
12
A medical device for processing test results, the medical device comprising: 


a memory; 

a communication interface; and 


a processing unit communicatively coupled with the memory and the communication interface, wherein the processing unit is configured to: 


receive a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization; 







cause information from the reporting policies file to be stored in the memory; 

obtain medical test results; 

create a reporting file comprising the medical test results; 

embed information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, wherein: the medical test results are categorized into a plurality of data categories based on the one or more authorization levels in the reporting policy for the viewing entity, each data category corresponding to a respective authorization level, and the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity; and 



send, via the communication interface to a data center over a distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file.
A molecular diagnostic medical device for processing test results, the molecular diagnostic medical device comprising: 

a memory; 

a communication interface to a distributed network; and 

a processing unit communicatively coupled with the memory and the communication interface, wherein the processing unit is configured to: 

receive an XML reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the molecular diagnostic medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization with authorization to view epidemiological data, wherein the molecular diagnostic medical device is identified in the XML reporting policies file; 

cause information from the XML reporting policies file to be stored in the memory; 

obtain medical test results; 

create a reporting file comprising the medical test results; 

embed information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, wherein: the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level, and the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity; and 

send, via the communication interface to a data center over a distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file, enabling the data center to receive a request for access to the test results by a requesting entity, and to use an authorization level in the reporting file corresponding to the requesting entity to do real-time data filtering based on an authorization type to provide access to only authorized data.
13
22
A method for processing test results of a medical device, the method comprising: 


creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization; 




loading the reporting policies file onto a medical devices; 







storing information from the reporting policies file to a memory of the medical device; 


obtaining, by the medical device, medical test results; 


creating, in the medical device, a reporting file comprising the medical test results; 


embedding information regarding the authorization levels of reports for each viewing entity from the reporting policies file into the reporting file, wherein: 


the medical test results are categorized into a plurality of data categories based on the one or more authorization levels in the reporting policy for the viewing entity, each data category corresponding to a respective authorization level, and the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity; 

sending, from the medical device to a data center over a distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file; 




requesting access to the test results by a requesting entity; and 


using an authorization level in the reporting file corresponding to the requesting entity accessing to do real-time data filtering based on an authorization type to provide access to only authorized data.
A method for processing test results of a molecular diagnostic medical device, the method comprising: 

creating an XML reporting policies file with a plurality of authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the molecular diagnostic medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization with authorization to view epidemiological data; 

loading the XML reporting policies file onto a plurality of molecular diagnostic medical devices over a distributed network, the plurality of molecular diagnostic medical devices being identified in the XML reporting policies file; 

storing information from the XML reporting policies file to a memory of the molecular diagnostic medical device; 

obtaining, by the molecular diagnostic medical device, medical test results; 

creating, in the molecular diagnostic medical device, a reporting file comprising the medical test results; 

embedding information regarding the authorization level of reports for each viewing entity from the XML reporting policies file into the reporting file, wherein: 


the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level, and the reporting file identifies the viewing entities and the plurality of authorization levels of the viewing entities; 

sending, from the molecular diagnostic medical device to a data center over the distributed network, the reporting file including the medical test results, an identifier of the viewing entity, and the plurality of authorization levels of the viewing entities embedded within the reporting file; 

requesting access to the test results by a requesting entity; and 

using an authorization level in the reporting file corresponding to the requesting entity accessing to do real-time data filtering based on an authorization type to provide access to only authorized data.
1


	Claims 11 and 13-14 here are not patentably distinct in view of the limitations in claim 1 of Pat. ‘885.
	Claims 15 and 23 here are not patentably distinct over claim 2 of Pat. ‘885.
	Claims 16 and 24 here are not patentably distinct over claim 3 of Pat. ‘885.
Claims 17 and 26 here are not patentably distinct over claim 5 of Pat. ‘885.
Claims 18 and 27 here are not patentably distinct over claim 6 of Pat. ‘885.
Claims 19 and 28 here are not patentably distinct over claim 7 of Pat. ‘885.
Claims 20 and 29 here are not patentably distinct over claim 8 of Pat. ‘885.
Claims 21 and 30 here are not patentably distinct over claim 9 of Pat. ‘885.
Claim 25 here is not patentably distinct over claim 4 of Pat. ‘885.
Claim 25 here is not patentably distinct over claim 4 of Pat. ‘885.
Claim 31 here is not patentably distinct over claim 10 of Pat. ‘885.
Claim 32 here is not patentably distinct over claim 11 of Pat. ‘885.
Claim Rejections - 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11-12, 15-20, 22-24 and 26-29 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1).

Regarding claim 1, Golden teaches a method at for processing test results of a medical device, the method comprising: creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level”); loading the reporting policies file onto a plurality of medical devices over a distributed network (Golden ¶ [0108],  the secure environment offers rules to be stored “in a library within the medical device 120”; see also ¶ [0128], “enhanced functionality to medical devices to allow them to interface with networks”); storing information from the reporting policies file to a memory of the medical device; (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120”); obtaining, by the medical device, medical test results  (Golden ¶ [0122], medical device obtains test results via sensors); creating, in the medical device, a reporting file comprising the medical test results (Golden ¶ [0125], medical device stores, buffers and exchanges data; see also ¶ [0009], “receiving, from the medical device, a set of data associated with a control or monitoring function implemented on the medical device” – the set of data comprises a file – Examiner furthermore notes that the secondary art of record Siegel discloses combining data into a reporting file, see below); wherein: the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level) and sending from the medical device to a data center (Golden Fig. 2B service platform 230 and Fig. 5 and ¶¶ [0129]-[0130], the service platform is a data center with servers) over the distributed network, the reporting file including the medical test results (Golden ¶ [0138], “when an individual (e.g., the user, a third party, etc) initiates a request to view and/or manipulate data associated with the medical device 420, the medical device managing/monitoring module 537b coordinates the accessing, transferring, buffering, viewing and manipulation of the requested data.”; see also Fig. 6, test results flow more the medical device to a service platform and then to a third party) requesting access to the test results by a requesting entity (Golden ¶ [0138], “an individual (e.g., the user, a third party, etc) initiates a request to view and/or manipulate data associated with the medical device”); and using an authorization level in the reporting file corresponding to the requesting entity to do data filtering based on an authorization type to provide access to only authorized data (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level”).
Golden does not explicitly teach embedding at least part of the stored information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file.
Siegel teaches creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032] & [0034], permissions are specified for groups [type of viewing entity] to access a user profile or fields within the user profile – ¶ [0032], “the granularity to which permissions may be specified for the user is variable. The permissions may be associated with an entire user profile or with a field [type of data] within the user profile”; see also ¶ [0024]; see also ¶ [0075], medical records would include test results); storing information from the reporting policies file to a memory (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032]-[0033], permissions are specified for a user/client; see also ¶ [0024], “[t]he database 14 holds user profiles, information regarding groupings of clients (such as service providers) and permissions information”); creating a reporting file (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, User Profile 68; see also Fig. 1 & ¶ [0027], “user profile is stored in database”) comprising the medical test results (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0075] teaches application for medical records which would include test results) and embedding at least part of the stored information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file (Siegel Fig. 5, 106, 126 Account I.D., Permissions & ¶ [0032], Account I.D. specifies entity and permissions specify authorization levels; see also ¶ [0026], a user can view the user profile with the embedded permissions on a webpage) and using an authorization level in the reporting file corresponding to the requesting entity to do data filtering based on an authorization type to provide access to only authorized data (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0026], an authorized user can view the user profile with the embedded permissions on a webpage; ¶ [0032], “the granularity to which permissions may be specified for the user is variable. The permissions may be associated with an entire user profile or with a field [type of data] within the user profile”)
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Seigel to teach a reporting file identifying a viewing entity and one or more authorization levels of the entity because it allows for the verification/modification of identified permissions for the entity, Siegel ¶ [0026], "It may be desirable for a user to be able to view the user profile and associated permissions as well as to modify the user profile permissions” Furthermore, displaying authorization levels for a viewing entity is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 11, Golden and Seigel teach method of claim 1, wherein the reporting file is a markup language file containing a reporting policies section and a test results section.
However, Siegel teaches wherein the single file being sent is a markup language file containing a reporting policies section and a test results section (Siegel Fig. 5 & ¶ [0022], user profile is set according to schema definition; see also ¶ [0026], an authorized user can view the user profile with the embedded permissions on a webpage; see also ¶ [0075], medical records would include test results).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Siegel to teach a markup language file because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). Furthermore, utilizing a markup language is advantages because it facilitates parsing and processing of a file. 

Regarding claim 12, Golden teaches a medical device for processing test results, the medical device comprising: a memory; a communication interface; and a processing unit communicatively coupled with the memory and the communication interface, wherein the processing unit (Golden ¶ [0125], functions performed by the medical device here require it to possess a memory, communication interface and processing unit; see also ¶ [0053]) is configured to: receive a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level”); cause information from the reporting policies file to be stored in the memory; (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120”); obtain medical test results (Golden ¶ [0122], medical device obtains test results via sensors); create a reporting file comprising the medical test results (Golden ¶ [0125], medical device stores, buffers and exchanges data; see also ¶ [0009], “receiving, from the medical device, a set of data associated with a control or monitoring function implemented on the medical device” – the set of data comprises a file – Examiner furthermore notes that the secondary art of record Siegel discloses combining data into a reporting file, see below); wherein: the medical test results are categorized into a plurality of data categories based on the one or more authorization levels in the reporting policy for the viewing entity, each data category corresponding to a respective authorization level (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level), and send, via the communication interface to a data center (Golden Fig. 2B service platform 230 and Fig. 5 and ¶¶ [0129]-[0130], the service platform is a data center with servers) over a distributed network, the reporting file including the medical test results (Golden ¶ [0138], “when an individual (e.g., the user, a third party, etc) initiates a request to view and/or manipulate data associated with the medical device 420, the medical device managing/monitoring module 537b coordinates the accessing, transferring, buffering, viewing and manipulation of the requested data.”; see also Fig. 6, test results flow more the medical device to a service platform and then to a third party).
Golden does not explicitly teach embed information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity, and send an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file.
Siegel teaches receive a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032] & [0034], permissions are specified for groups [type of viewing entity] to access a user profile or fields within the user profile – ¶ [0032], “the granularity to which permissions may be specified for the user is variable. The permissions may be associated with an entire user profile or with a field [type of data] within the user profile”; see also ¶ [0024]; see also ¶ [0075], medical records would include test results); cause information from the reporting policies file to be stored in the memory (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032]-[0033], permissions are specified for a user/client; see also ¶ [0024], “[t]he database 14 holds user profiles, information regarding groupings of clients (such as service providers) and permissions information”); creating a reporting file (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, User Profile 68; see also Fig. 1 & ¶ [0027], “user profile is stored in database”) comprising the medical test results (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0075] teaches application for medical records which would include test results) and embed information regarding the authorization level of reports for each viewing entity from the reporting policies file into the reporting file, the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity, and send an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file (Siegel Fig. 5, 106, 126 Group I.D., Permissions & ¶ [0032], Group I.D. specifies entity and permissions specify authorization levels; see also ¶ [0026], a user can view the user profile with the embedded permissions on a webpage).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Seigel to teach a reporting file identifying a viewing entity and one or more authorization levels of the entity because it allows for the verification/modification of identified permissions for the entity, Siegel ¶ [0026], "It may be desirable for a user to be able to view the user profile and associated permissions as well as to modify the user profile permissions” Furthermore, displaying authorization levels for a viewing entity is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 15, Golden and Siegel teach the method of claim 12. Golden furthermore teaches obtaining, for each viewing entity of one or more additional viewing entities, a respective reporting policies file comprising a respective reporting policy indicating one or more authorization levels of the respective viewing entity (Golden ¶ [0112], rules control reading of data by entity via proper authentication, such as for example, a PHR reading from a medical application; see also ¶ [0108], “rules and APIs would be stored in a library within the medical device 120”; see also ¶ [0128], “a medical device, such as device 420, may incorporate some or all of the functionality previously described herein with respect to a user device, such as user devices 110, 210 and 310”).
Golden does not explicitly teach for each viewing entity of the one or more additional viewing entities, including, in the reporting file, an indication of the one or more authorization levels of the respective viewing entity.
However Siegel teaches for each viewing entity of the one or more additional viewing entities, including, in the reporting file, an indication of the one or more authorization levels of the respective viewing entity (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0026], user can view the profiles and permissions on a webpage).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Siegel to teach a reporting file identifying a viewing entity and one or more authorization levels of the entity because it allows for the verification/modification of identified permissions for the entity, Siegel ¶ [0026], "It may be desirable for a user to be able to view the user profile and associated permissions as well as to modify the user profile permissions” Furthermore, displaying authorization levels for a viewing entity is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 16, Golden and Siegel teach the method of claim 12. Golden furthermore teaches an input device, wherein: the processing unit is further configured to receive, via the input device a user input indicative of a confirmation of one or more reporting policies of the reporting policies file; and the processing unit is configured to save the information from the reporting policies file in response to receiving the confirmation of the one or more reporting policies (Golden ¶ [0081], nurse can update the settings on the medical device; see also ¶ [0082], which talks about authorization level settings for the monitoring functions).

Regarding claim 17, Golden and Siegel teach the method of claim 12. 
Golden does not explicitly teach receive, from the input device, a user input separate from the reporting policies file, the user input indicative of a label, a type, and an authorization level associated with a new data field; and include, in the reporting file, the new data field.
However, Siegel teaches receive, from the input device, a user input separate from the reporting policies file, the user input indicative of a label, a type, and an authorization level associated with a new data field and include, in the reporting file, the new data field (Siegel Fig. 5 & ¶¶ [0032]-[0033], permissions are specified for a user/client to access a user profile or fields within the user profile – “A field-I.D. 124 uniquely identifies the phone number field 76”; see also Siegel ¶ [0026], user can modify the permissions; see also ¶ [0070]; see also ¶ [0021], “Permissions may be specified in terms of groups.”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Siegel to teach setting up permissions for a field because it enhances the granularity of data protection; Siegel ¶ [0032].

Regarding claim 18, Golden and Siegel teach the method of claim 17. Golden furthermore teaches wherein the processing unit is further configured to adjust one or more authorization levels of the viewing entity based on the user input (Golden ¶ [0081], nurse can update the settings on the medical device; see also ¶ [0082], which talks about authorization level settings for the monitoring functions).

Regarding claim 19, Golden and Siegel teach the method of claim 12. Golden furthermore teaches wherein, obtaining the reporting policies file comprises scanning a particular data location for the reporting policies file (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120).

Regarding claim 20, Golden and Siegel teach the method of claim 12. Golden furthermore teaches wherein sending the reporting file comprises storing the reporting file at a particular data location for transmittal (Golden ¶ [0125], medical device passes data stored on the medical device to user device where the data is the test results; see also ¶ [0009], “receiving, from the medical device, a set of data associated with a control or monitoring function implemented on the medical device”).

Regarding claim 22, Golden teaches a method for processing test results of a medical device, the method comprising: creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level”); loading the reporting policies file onto a plurality of medical devices over a distributed network (Golden ¶ [0108],  the secure environment offers rules to be stored “in a library within the medical device 120”; see also ¶ [0128], “enhanced functionality to medical devices to allow them to interface with networks”); storing information from the reporting policies file to a memory of the medical device; (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120”); obtaining, by the medical device, medical test results  (Golden ¶ [0122], medical device obtains test results via sensors); creating, in the medical device, a reporting file comprising the medical test results (Golden ¶ [0125], medical device stores, buffers and exchanges data; see also ¶ [0009], “receiving, from the medical device, a set of data associated with a control or monitoring function implemented on the medical device” – the set of data comprises a file – Examiner furthermore notes that the secondary art of record Siegel discloses combining data into a reporting file, see below);  wherein: the medical test results are categorized into a plurality of data categories based on the plurality of authorization levels in the reporting policy for the viewing entities, each data category corresponding to a respective authorization level (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level) and sending from the medical device to a data center (Golden Fig. 2B service platform 230 and Fig. 5 and ¶¶ [0129]-[0130], the service platform is a data center with servers) over the distributed network, the reporting file including the medical test results (Golden ¶ [0138], “when an individual (e.g., the user, a third party, etc) initiates a request to view and/or manipulate data associated with the medical device 420, the medical device managing/monitoring module 537b coordinates the accessing, transferring, buffering, viewing and manipulation of the requested data.”; see also Fig. 6, test results flow more the medical device to a service platform and then to a third party) requesting access to the test results by a requesting entity (Golden ¶ [0138], “an individual (e.g., the user, a third party, etc) initiates a request to view and/or manipulate data associated with the medical device”); and using an authorization level in the reporting file corresponding to the requesting entity to do data filtering based on an authorization type to provide access to only authorized data (Golden ¶ [0108], “rules and APIs would be stored in a library within the medical device 120… the rules may provide for an Emergency Contact Triage medical application that automatically contacts authorized medical agents in a predefined order and manner under certain circumstances (e.g. if a user's Blood Glucose Level (BG) drops or is trending to a dangerous level”).
Golden does not explicitly teach embedding information regarding the authorization levels of reports for each viewing entity from the reporting policies file into the reporting file, and the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity; sending the reporting file including an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file.
Siegel teaches creating a reporting policies file with one or more authorization levels, each authorization level corresponding to a type of viewing entity and being indicative of a type of data from the test results of the medical device that is viewable by the type of viewing entity, wherein the viewing entity is an individual or organization (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032] & [0034], permissions are specified for groups [type of viewing entity] to access a user profile or fields within the user profile – ¶ [0032], “the granularity to which permissions may be specified for the user is variable. The permissions may be associated with an entire user profile or with a field [type of data] within the user profile”; see also ¶ [0024]; see also ¶ [0075], medical records would include test results); storing information from the reporting policies file to a memory (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, 102, 122 & ¶¶ [0032]-[0033], permissions are specified for a user/client; see also ¶ [0024], “[t]he database 14 holds user profiles, information regarding groupings of clients (such as service providers) and permissions information”); creating a reporting file (*although Golden teaches all of these elements, Siegel also teaches them; Siegel Fig. 5, User Profile 68; see also Fig. 1 & ¶ [0027], “user profile is stored in database”) comprising the medical test results (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0075] teaches application for medical records which would include test results) embedding information regarding the authorization levels of reports for each viewing entity from the reporting policies file into the reporting file, and the reporting file identifies the viewing entity and the one or more authorization levels of the viewing entity and sending the reporting file including an identifier of the viewing entity, and the one or more authorization levels of the viewing entity embedded within the reporting file. (Siegel Fig. 5, 106, 126 Group I.D., Permissions & ¶ [0032], Group I.D. specifies entity and permissions specify authorization levels; see also ¶ [0026], a user can view the user profile with the embedded permissions on a webpage); and using an authorization level in the reporting file corresponding to the requesting entity to do data filtering based on an authorization type to provide access to only authorized data (*although Golden teaches all of these elements, Siegel also teaches them; Siegel ¶ [0026], an authorized user can view the user profile with the embedded permissions on a webpage; ¶ [0032], “the granularity to which permissions may be specified for the user is variable. The permissions may be associated with an entire user profile or with a field [type of data] within the user profile”)
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden and Seigel to teach a reporting file identifying a viewing entity and one or more authorization levels of the entity because it allows for the verification/modification of identified permissions for the entity, Siegel ¶ [0026], "It may be desirable for a user to be able to view the user profile and associated permissions as well as to modify the user profile permissions” Furthermore, displaying authorization levels for a viewing entity is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Golden and Siegel teach all the limitations of claims 23-24 and 26-29 as asserted above with regard to claims 15-20, respectively.

Claim 13 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1) and further in view of Carey (US Pub. No. 2013/0096943 A1).

Regarding claim 13, Golden and Siegel teach the medical device of claim 12. Golden and Siegel do not explicitly teach wherein the medical device is a molecular diagnostic medical device.
	Carey teaches wherein the medical device is a molecular diagnostic medical device (Carey ¶ [0007], a DNA sequencing device is taught).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden, Siegel and Carey to teach a molecular diagnostic device because “Genomic data is perhaps the most personally identifiable health data currently available” Carey ¶ [0041]. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Claim 14 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1) and further in view of Green (US Pat. No. 7,716,072 A1).

Regarding claim 14, Golden and Siegel teach the medical device of claim 12.
Golden and Siegel do not explicitly teach wherein the reporting policies file is an XML file.
However, Green teaches wherein the reporting policies file is an XML file (Green column 7, lines 20-35, “The system's support for the HL7 data exchange standards and the X12N (Insurance Subcommittee of Accredited Standards Committee X12) EDI (Electronic Data Interchange) standards facilitate both systematic and data-level integration, with X12 particularly supporting claims processing and electronic remittance advice. Additionally, use of XML (Extensible Markup Language) provides for enhanced functionality within a browser environment and facilitates extensive interface configuration, such as with pharmacy or prescription systems, healthcare research information, handheld devices and medical supplies ordering.”).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden, Siegel and Green to teach utilizing XML because “use of XML (Extensible Markup Language) provides for enhanced functionality within a browser environment and facilitates extensive interface configuration, such as with pharmacy or prescription systems, healthcare research information, handheld devices and medical supplies ordering.” Green column 7, lines 20-35. Furthermore, this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1) and further in view of Eaton (US Pub. No. 2011/0148624 A1).

Regarding claim 21, Golden and Siegel teach the method of claim 12. 
Golden and Siegel do not explicitly teach wherein the processing unit is further configured to include, in the reporting file, an identifier of the medical device.
Eaton teaches wherein the processing unit is further configured to include, in the reporting file, an identifier of the medical device (Eaton ¶ [0011], each device has unique identifier).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden, Siegel and Eaton to teach a device identifier. It is beneficial utilize a device identifier because it allows for the tracking of a particular piece of equipment, Eaton ¶ [0009].

Golden, Siegel and Eaton teach all the limitations of claim 30 as asserted above with regard to claim 21. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1) and further in view of Catto (US Pub. No. 2008/0262561 A1).

Regarding claim 25, Golden and Siegel teach the method of claim 22. 
	Golden and Siegel do not explicitly teach wherein the reporting policy further indicates: a type of medical test to include in the reporting file, a start date to provide the reporting file, or a number of tests reported in a certain period of time, or any combination thereof.
Catto teaches wherein the reporting policy further indicates: a type of medical test to include in the reporting file, a start date to provide the reporting file, or a number of tests reported in a certain period of time, or any combination thereof (Catto Abstract & ¶ [00285]; Fig. 1, 34; type of test is set).
It would have been obvious to a person of ordinary skill in the art combine the teachings of Golden, Siegel and Cato to teach indicating a type of test for which data will be reported. It is beneficial to indicate a type of test for which data will be reported because it is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Claim 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golden (US Pub. No. 2010/0292556 A1) in view of Siegel (US Pub. No. 2002/0143961 A1) and further in view of Bylund (US Pub. No. 2003/0212379 A1).

Regarding claim 31, Golden and Siegel teach the method of claim 22. 
Golden and Siegel do not explicitly teach wherein the reporting file further includes a cartridge identifier of an assay cartridge related to the medical test results. 
Bylund teaches wherein the reporting file further includes a cartridge identifier of an assay cartridge related to the medical test results (Bylund ¶ [0082]; identification number is cartridge identifier).
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Golden, Siegel and Bylund to teach a cartridge identifier. It is beneficial to utilize a cartridge identifier because it allows the receiving component to identify the cartridge.

Regarding claim 32, Golden, Siegel and Bylund teach the method of claim 31. Golden furthermore teaches wherein the data center aggregates data in the reporting file received from the medical device with data in reporting files received from other medical devices to generate aggregated test results for the viewing entity based on reporting policies information contained in each of the reporting files (Golden ¶ [0138], “medical device managing/monitoring module 537b operates to control the receipt/sending of data from/to various devices in accordance with managing or monitoring the medical device 420."; see also ¶ [0121], regarding teaching of plurality of medical devices communicating with service platform).
Conclusion
The following prior art made of record and not relied upon is considered pertinent
to Applicant's disclosure:
Halvorson (Pub. No. US 2013/0102853 A1) teaches diabetes care management
device grants or denies requests to retrieve patient data based on access rules;
Halvorson ¶¶ [0037] & [0040]	
Dicks (Pub. No. US 2013/0066644 A1) teaches authenticating an intermediary device prior to transmitting medical device data to it; Dicks ¶ [0062]. 
Any inquiry concerning communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456